January 3, 2005



VIA AIR COURIER



Ms. Robin Josephs

1861 N. Orchard Street

Chicago, IL 60614



Dear Robin:



On behalf of Ian Strachan, we are delighted that you have joined the Board of
Directors of Instinet Group Incorporated, effective January 1, 2005. We welcome
your participation on the Board as well as on the Audit and Compensation
Committees.



Moreover, this letter confirms the compensation arrangements with regard to your
director and committee member duties. With effect from January 1, 2005, Instinet
Group agrees to compensate you as follows:

Board Retainer



 

Stock Options

(Initial One-Time Grant)

Instinet Group stock options (with seven year term) covering 25,000 shares that
vest ratably over five years.



Stock Options

(Annual Grant at Annual

Shareholder Meeting)

Instinet Group stock options (with seven year term) with a present value of
$50,000, vesting in one year.



Cash

$50,000 Annually (Paid Quarterly).

Board and Committee Meeting Fees



$1,000 Per Meeting (not to exceed two fees per day).



Other



 

Instinet Group carries an appropriate level of Director and Officers Liability
Insurance.



 

You will be reimbursed business-class travel expenses to and from meetings.



 





 

 

Robin Josephs

- Page 2 -



 

You will be nominated for re-election by the shareholders as a director at the
annual shareholders meeting scheduled for May 16. Further, as discussed, should
Instinet Group experience a change in control in 2005 that results in your being
asked to leave your director's position, you will at minimum be paid the balance
of the $50,000 annual cash retainer that has not already been paid to you.



I attach, for your information, a revised calendar of Board and Committee
meetings for 2005.



We look forward to your involvement in Instinet Group Board matters.



 

Very truly yours,

 

/s/ Paul A. Merolla



 

 

 

 

 

 

 

 

 

 

 

 

 

 

enclosure

cc: Ian Strachan